Barrows, J.',
delivered the following dissenting opinion.
The testimony of the respondents shows satisfactorily that, for more than twenty years prior to 1839, they and their grantors had maintained a dam on the site which they now occupy, at a certain height, without the payment of damages, claiming the right so to do; that, at that time, the dam here complained of was built to replace the other, and of the same height, care being taken before the remains of the old dam were removed, to mark its height permanently, and build to that height and no higher; that it has so continued to the present time, and under such circumstances as clearly to establish the prescriptive right set up in the defence, unless this position is controlled by the testimony for the complainant, or unless the respondents are estopped by the report of the arbitrators from asserting a prescriptive right.
*403Although, at first, the testimony offered by the complainant seems conflicting and inconsistent with the view of the case which wo have taken, as presented by the respondents’ testimony, yet, on examination, it may not only be reconciled with, but in part confirms it. No one of his witnesses testifies to any increased height or other change in the dam which would tend to increase the flowago, but their testimony all relates to the actual flow upon the land. Such testimony, in the absence of admeasurements and of any apparent investigation of the cause of increase, if any, is in a great degree a matter of opinion, and relating, as it does, to times past, with nothing to fix in the memory the actual depth of the water at different times, so as to compare the depth at one time with that at another, must necessarily be uncertain and unsatisfactory, and fails to overcome that which rests upon actual admeasurements of the dam.
We are satisfied that the different degrees of flowing testified to, making even small allowances for inaccuracy of memory and judgment, may be readily explained by obstructions in the stream other than the dam, the variation of the seasons, the different methods of using the water at different times, and the fact, that sometimes the dam was not so tight as at others.
The first two causes named, of course, cannot affect the position of the respondents, as established by their testimony. That the last two causes should not affect the respondents’ right, is clearly established by the cases of Cowell v. Thayer, 5 Metcalf, 253, and Ray v. Fletcher, 12 Cush., 200, which, in my judgment, rest upon sound principles.
It seems not improbable that a deviation from these principles produced the award of the arbitrators, which makes the principal difficulty in this case. Aside from this award, I should not hesitate to say that the proscriptive right of the respondents is clearly proved to have existed in 1839, and that the stone dam then built, to replace the one which went away, had no greater efficient height than its predecessor, which is shown to have been more than ordinarily loose and *404leaky. By the award of two of the arbitrators, (the third dissenting,) made December 30, 1841, and accepted at the March term of the District. Court, 1842, the respondents were required to pay five dollars a year, for ten years, to the complainant for flowing his land by means of the dam erected in 1839, which continues unchanged to the present time, and it remains to be determined whether the award shall have the effect to estop the respondents from asserting their prescriptive right to flow; which, as we have heretofore seen, aside from the award, seems clearly established, commencing as far back as 1796. It is manifest that five dollars a year would be no compensation for the flowage of twenty-five acres and killing a thousand trees, which the complainant testifies to. It seems certain, from the amount awarded, that, if the respondents’ prescriptive right to flow came in question at all before the arbitrators, they affirmed it to a certain extent by their decision, and it is not improbable that the increased actual flowing, for which the arbitrators awarded this five dollars annual payment, was caused by the increased tightness of the new dam, and perhaps, different and more economical management of the water, neither of which causes, as we have seen above, should have affected the award. The award, then, viewed merely as a matter of evidence, would not disturb the conclusion above stated, based upon the positive testimony of the respondents, as to the height of the dam of 1839, as compared with the one preceding it. Does it work an estoppel? Are the respondents precluded by it from putting the truth in evidence ? Yes; if the respondents have had their day in Court and the question they seek to raise here has been decided against them by a competent tribunal; if not; no. To work an estoppel, the case must have been decided by a tribunal having jurisdiction of the parties and of the subject matter.
The agreement for arbitration here presents some peculiarities which are worthy of notice wheu the judgment upon the award is presented as the ground of an estoppel. It is provided by it, that " the referees shall determine the *405yearly damage, if any they find, for the term of ten years, and no longer, and their report shall be binding on the parties for said term of ten years, unless the said Packard shall sooner dispose of said mill.”
The ten years expired in 1852. The five dollars per annum was duly paid during the ten years, and nothing has been paid since. It might, perhaps, well be doubted whether, under such stipulations as to the length of time during which the award should bind the parties, it could be invoked as an estoppel after the expiration of that time. But there are other and graver objections to giving it that effect. The agreement for arbitration, though not acknowledged before a justice of the peace, as it ought regularly to have been, is substantially in the form prescribed in chap. 138, E. S. of 1841, which authorizes the submission to one or more referees of controversies which may be the subject of a personal action.
Even under the Massachusetts statute of July 7, 1786, authorizing the submission to referees of any "dispute of what nature soever,” the Court, in Fowler v. Bigelow, 8 Mass., 1, showed their disinclination to permit such a tribunal to pass upon titles to real estate, by holding that referees, thus appointed, had no jurisdiction of questions involving such titles. And the Legislature, both in Massachusetts and in this State, afterwards confined such appointments to controversies which may be the subject of a personal action.
It is said that this case is substantially identical with Adams v. Pearson, 7 Pick., 341. Not so. The judgment which was there held to estop the respondent was upon a regular complaint for flowage before the Court of Common Pleas, referred by rule of Court, the parties specially agreeing on the record that the referees should have all the powers that the Court and jury would if the case were not referred.
The question of the jurisdiction of the tribunal, whose de*406cisión was claimed as an estoppel, did not and could not arise in that case.
In The Proprietors of Fryeburg Canal, in Frror, v. Frye, 5 Maine, 38, where the submission was before a justice, it is said by the Court that the judgment is erroneous "if the title to real estate is necessarily involved in this controversy. But it does not appear to us that the title to real estate is affected by the submission.” No question arose in that case as to the right of either party in real estate, and the Court accordingly liken it to an action of trespass guare clausum, brought before a justice of the peace, where the defendant does not dispute the plaintiff’s title, and say, "it is a mere question of damage and not of title.” Now, in the case at bar, the respondent’s title by prescription to flow the land without the payment of damages, was involved in the controversy before the arbitrators, or it was not. If it was not in controversy, there can be no pretence that the award estops the respondents from asserting that right. If it was in controversy, then, under these decisions, it is plain that arbitrators under the statute can make no binding adjudication upon such a question. Moreover, the submission not having been acknowledged before a justice, the District Court had no jurisdiction to enter up any judgment in the premises. Their jurisdiction, in such cases, depends upon the statute, and must be exercised - in conformity with it. Where the want of jurisdiction is, as here, apparent upon the face of the papers, surely the judgment ought not to be allowed to work an estoppel or to devest a party of his title to real estate. The defects in the submission and l’ecord are not matters of form only. The groundwork is wanting.
It does not follow that, because, according to Snow v. Moses, 53 Maine, 546, the owner of the land, as against whom the statute gives a right to flow upon the payment of damages, may waive his mere pecuniary claim and extinguish it by parol, that a mill owner, who is the owner of the prescriptive right to flow laud, acquired by more than forty years adverse user, should be held to have aban*407cloned that by parol. Ills is not a mere pecuniary claim, but an interest in the land itself, and falls within the rule enunciated in School District v. Benson, 31 Maine, 381.
The respondents cannot properly be said to have had their day in Court, or a decision of the issue which they seek here to raise, by any tribunal having jurisdiction of the parties and of the subject matter.
Being at liberty, then, to examine their defence by the light of the testimony, and finding the testimony offered by the respondents to be of a character altogether more satisfactory and conclusive than the vague and uncertain inferences to be drawn from that of the complainant, allowing that the witnesses on both sides intend to state the matter truly, I am of opinion that there should be judgment for the respondents.